Title: To Thomas Jefferson from James Monroe, 7 March 1803
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir 
                     
            New York March 7. 1803.
          
          I recd. yours of the 25. ulto. with one to Mr. de Cepede, this morning, when I also recd. my instructions from the department of State, with all the other documents connected with my mission to France & Spn. The ship, Richmond, of abt. 400. tons burden whose cabbin I have taken, cleared at the custom house on saturday, my baggage was put on board, in expectation of sailing yesterday as Mr. Madison informed me my instructions ought to arrive by 6 in the morning; but it being sunday, they were delayd till to day. We are now detained by a snow storm and contrary wind, but shall sail as soon as it clears up, & the wind shifts.
          The resolutions of Mr. Ross prove that the federal party will stick at nothing to embarrass the admn., and recover its lost power. They nevertheless produce a great effect on the publick mind and I presume more especially in the western country. The unanimity in the publick councils respecting our right to the free navigation of the river, and its importance to every part of the U States, the dissatisfaction at the interference of Spn. which will not be appeased while the power of a similar one exists, was calculated to inspire the hope of a result which may put us at ease for ever on those points. If the negotiation secures all the objects sought, or a deposit with the sovereignty over it, the federalists will be overwhelmed completely: the union of the western with the Eastern people will be consolidated, republican principles confirm’d, and a fair prospect of permanent peace and happiness presented to our country. But if the negotiation compromises short of that, and leaves the managment of our great concerns in that river, wh. comprize every thing appertaining to the western parts of the U States, in the hands of a foreign power, may we not expect that the publick will be disappointed and disapprove of the result? So far as I can judge, I think much wod. be hasarded by any adjustment which did not put us in complete security for the future. It is doubtful whether an adjustment short of that wod. be approved in any part of the union; I am thoroughly persuaded it wod. not to the westward. If they were discontented, there wod. grow up an union of councils and measures between them and the Eastern people wh. might lead to other measures & be perverted to bad purposes. The Eastern towns, wh. govern the country wish war for the sake of privateering: the western wod. not dislike it especially if they were withheld from a just right, or the enjoyment of a priviledge necessary to their welfare, the pursuit of wh. by force wod. create a vast expenditure of money among them. Their confidence is now reposed in the admn. from the best of motives a knowledge that it is sincerely friendly to their interests: it is strengthened by a distrust of these new friends. but an inquietude has been created by the late event, an inquiry has taken place which has shewn that every part of the union especially the Eastern is deeply interested in opening the river; that the attempt to occlude it on a former occasion was a base perhaps a corrupt intrigue of a few; their hopes and expectations have been raised, and it is probable they expect from the mission by a peaceful course every thing wh. their enemies promised by war. The consequences of a disappointment are not easily calculated. If it restored the federal party to power and involved us in war, the result might be fatal. It therefore highly merits consideration whether we shod. not take that ground as the ultimatum in the negotiation wh. must in every possible event preserve the confidence & affection of the western people. While we stand well with them we shall prosper. we shall be most apt to avoid war, taking ten years ensuing together; and if we are driven by necessity into it, it is much better that it be under the auspices of a republican than a monarchic admn. These ideas are expressed in haste for yr. consideration for I have not time to give them method or form. I shall most certainly labour to obtain the best terms possible, but it is for you to say, what are the least favorable we must accept. you will have time to weigh the subject & feel the publick pulse on it before any thing conclusive may be done. I hope the French govt. will have wisdom enough to see that we will never suffer France or any other power to tamper with our interior; if that is not the object there can be no reason for declining an accomodation to the whole of our demands.
          I accepted my appointment with gratitude and enter on its duties with an ardent zeal to accomplish its objects. I derive much satisfaction from a knowledge that I am in the hands of those whose views are sound, are attachd to justice, and will view my conduct with candour and liberality. under these circumstances I embark with confidence & am fearless of the result as it respects myself personally. I shall take the liberty to write you occasionally and shall at all times be most happy to hear from you and receive your commands.
          Your private objects were attended to as I came here. I have the book for Mr Volney & left the bottle of wine in a train to reach its destination. will you be so kind as to forward the enclosed to Mrs. Trist & Major Lewis. that to Major Randolph you will I hope be able to present, as it respects a private object in wh. I am interested. Our best regards to our friends in Albemarle. It was cause of much regret that we cod. not see them before our departure, but the cause you can explain. I am dear Sir very sincerely affecy.
          yr. friend & servt.
          
            Jas. Monroe
          
          
            8th eight oclock in the morning, the wind has shifted and we expect to be on board in an hour.
          
        